UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:19-cr-246-T-17JSS
QULETON MONIX
PRELIMINARY ORDER OF FORFEITURE

The defendant pleaded guilty to possessing with intent to distribute a
controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C),
and possessing a firearm in furtherance of a drug trafficking crime, in violation
of 18 U.S.C. § 924(c)(1)(A)(@), and the Court adjudged him guilty of these
offenses.

The United States moves, pursuant to 18 U.S.C. § 924(d)(1), 21 U.S.C.
§ 853(a)(1)-(2), 28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules
of Criminal Procedure, for a Preliminary Order of Forfeiture for the following

assets:

a. A Beemiller Inc., Hi-Point Model: C9, 9MM semi-
automatic pistol, serial number P195574;

b. Approximately 38 rounds of F C 9MM LUGER
ammunition; and

c. Approximately 2 rounds of TULAMMO 9MM LUGER
ammunition.
CASE WO, ¥/9-CR-AYL-F- SS

The United States has established the required connection between the
crimes of conviction and the assets. Because the United States is entitled to
forfeit the property, the motion is GRANTED. Pursuant to 18 U.S.C. §
924(d)(1), 21 U.S.C. § 853(a)(1)-(2), 28 U.S.C. § 2461(c), and Rule 32.2(b)(2)
of the Federal Rules of Criminal Procedure, the assets described above are
FORFEITED to the United States of America for disposition according to
law, subject to the provisions of 21 U.S.C. § 853(n).

The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the government.
| DONE and ORDERED in Tampa, Florida, this lst

Nol ENBER_ 2019.

 

   

. _ UNITED STATES DISTRICT JUDGE
Copies to:

All Parties/Counsel of Record
